Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 16-35 are pending. An election of a specie Thraustochytriaceace, was made without traverse in a reply filed 07/14/2021. The elected specie reads on Claims 16-35. Accordingly, claims 16-35 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 12/02/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract, in the non-final mailed 08/02/2021 is withdrawn. The amendments to the abstract have overcome the rejection.
The 103(a) rejection of claims 16-18, 20-23 and 25-35 over ‘246 (WO2011/153246. Published 12-2011. As cited in the IDS filed 09/10/2020) and ‘CFSTR (Continuous Flow Stirred Tank Reactor, Chapter 8, Sec. 2, pp. 1-2, Published online 12-2010), in the non-final mailed 08/02/2021 is withdrawn. Applicant’s arguments were persuasive. See applicant’s arguments filed 12/02/2021, specifically pages 9-10 of 11. In general, applicant argues 246 teach the addition of the base prior the 
The 103(a) rejection of claim 19 over ‘246 (WO2011/153246. Published 12-2011. As cited in the IDS filed 09/10/2020) and ‘CFSTR (Continuous Flow Stirred Tank Reactor, Chapter 8, Sec. 2, pp. 1-2, Published online 12-2010), as applied to claims 16-18, 20-23 and 25-35 and in further view of ‘282 (USPGPub 2013/0065282, Published 03-2013), in the non-final mailed 08/02/2021 is withdrawn. Applicant’s arguments were persuasive. See applicant’s arguments filed 12/02/2021, specifically pages 9-10 of 11.
The 103(a) rejection of claims 16-18, 20-23 and 25-35 over ‘246 (WO2011/153246. Published 12-2011. As cited in the IDS filed 09/10/2020) and ‘042 (USPGPub 2015/0176042, Published 06-2015), in the non-final mailed 08/02/2021 is withdrawn. Applicant’s arguments were persuasive. See applicant’s arguments filed 12/02/2021, specifically pages 9-10 of 11. In general, applicant argues 246 teach the addition of the base prior the concentration of the cell suspension. Additionally, 246 does not teach the mole to kg ratio of base to TDM.
The following newly applied 112(b), 103(a) and ODP rejections and the modified ODP rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Newly Applied Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "water" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The word water does not appear previously in claim 16. Moreover, due to a lack of a definition of “biomass” in the specification that expressly requires water, water is not implied with the “biomass” in claim 16.

Claim 16 recites the limitation "suspension" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what suspension is being referred to in claim 16 in lines 11 and 12. There are multiple suspensions in claim 16. For example, the suspension may or may not have the 20 to 60 wt% TDM or it could be the suspension in step a). 

Claim 16 is directed to the phrase “if the suspension is determined to have a TDM lower than 20 wt%;”. This phase is indefinite. It is not known what occurs after a determination of a true or false scenario of the TDM being lower than 20 wt%. When the scenario is true or false, it is not known if steps d)-f) occur or if a concentration occurs. 

Newly Applied Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘043 (USPGPub 2019/0323043, which claims benefit to US provisional application 62/439,354 filed 12-2016) and ‘846 (USPGPub 2016/0052846, 02-2016).
Reference 043 is in the same patent family as Reference D4 (WO2018/122057) in the Written Opinion for PCT/2018/085606. USPGPub 2019/0323043 qualifies as prior art due to a difference in inventive entities. See MPEP 2154.01(c).
Interpretation of Claims

    PNG
    media_image1.png
    152
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    726
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    736
    media_image3.png
    Greyscale

	Concerning the word hydrodynamic,  
Scope of the Prior Art
	043 teach the following.

    PNG
    media_image4.png
    296
    586
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    263
    557
    media_image5.png
    Greyscale


Concerning the determination of the total dry matter content (TDM), this determination is implicitly present in 805. The reason being, a determination would necessarily be required for the TDM wt% to be known in step c). Additionally, 043 teach the determination of the TDM (par. 79).
	Concerning the continuous limitation, 043 teach continuous processes in paragraphs 42, 44, 61, 117, 122 and 124.
 	Concerning the bases of claim 20-22, 043 teach these bases (par. 47).
Concerning the adjusted pH values in claims 18 and 23, 043 teach overlapping pH ranges of 7.5-11.5 (claim 27 of Reference 043).
Concerning claim 23 and the separation after the adjustment of the pH, 043 teach the harvesting of the PUFAs post the addition of the base (claims 31-32 of reference 043).
Concerning claim 25, 043 teach filtration and centrifugation (par. 69).  
Concerning claim 26, 043 teach evaporation of water at a temperature not higher than 100C (claim 22 of reference 043).
Concerning claim 28, 043 teach lysing is done with no salt (claim 25 of reference 043).
Concerning claim 29, 043 teach lysing is done without the addition of an organic solvent (claim 24 of reference 043).

Concerning claim 31, see claim 30 of reference 043.
Concerning claim 32, see claim 24 of reference 043.
Concerning claim 33, see claim 33 of reference 043 and paragraph 107. These ranges overlap the currently claimed ranges.
Concerning claim 34 and 35, see claim 34 and 35 of reference 043.

Ascertaining the Difference
	043 does not teach the continuous reactor nor a hydrodynamic residence.

Secondary Reference
	846 teach (par. 85) the fermentation broth can be sent to a reaction vessel, for example, a continuous stirred tank reactor or plug flow reactor and the reactor may have a static mixer (claim 19, 24). The reactors are to house a demulsification (par. 85).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of 043 and 846 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been obvious for the ordinary artisan to utilize the continuous stirred tank reactor and/or plug flow reactor with a static mixer as taught by 846 for a place to perform the demulsification step e) taught by 043 (par. 14). The 
Additionally, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP 2144.04 V. E.
Concerning the currently claimed temperatures, hours and ranges of base to TDM, as argued above 043 taught overlapping ranges (entire document). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” This argument of overlapping ranges applies to current claims 16-18 and 27.
Concerning the adjusted pH values in claims 18 and 23, 043 teach overlapping pH ranges of 7.5-11.5 (claim 27 of Reference 043). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Concerning the word hydrodynamic, the hydrodynamic resonance is a result from the use of the currently claimed continuous reactors and the currently claimed resonance times. It was argued above that it would have been obvious for the ordinary artisan to have used the currently claimed continuous reactors and the currently claimed residence times. Due to the ordinary artisan practicing the use of the currently claimed continuous reactors and resonance times, the ordinary artisan would have arrived at the claimed hydrodynamic resonance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 


Newly applied Rejection
Claims 16-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-35 of copending Application No. ‘805 (16/473,805) in view of ‘846 (USPGPub 2016/0052846, Published 02-2016).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims the following.

    PNG
    media_image6.png
    156
    738
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    737
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    191
    737
    media_image8.png
    Greyscale


Concerning the current temperatures, 805 claim 20 to 100C. 

805 does not claim the continuous reactor at a hydrodynamic residence time of 2 to 36 hours.
846 teach (par. 85) the fermentation broth can be sent to a reaction vessel, for example, a continuous stirred tank reactor and the reactor may have a static mixer. The reactors are to house a demulsification (par. 85).
The ordinary artisan in need of a vessel to add the base to the suspension would have looked to 846 and would have found a continuous stirred tank reactor.
Concerning the word hydrodynamic, the hydrodynamic resonance is a result from the use of the currently claimed continuous reactors and the currently claimed resonance times. It was argued above that it would have been obvious for the ordinary artisan to have used the currently claimed continuous reactors and the currently claimed residence times. Due to the ordinary artisan practicing the use of the currently claimed continuous reactors and resonance times, the ordinary artisan would have arrived at the claimed hydrodynamic resonance.
Concerning the determination of the total dry matter content (TDM), this determination is implicitly present in the claims of 805. The reason being, a determination would necessarily be required for the TDM wt% to be known in step c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Modified Rejection
Claims 16-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-35 of copending Application No. ‘805 (16/473,805) in view of ‘246 (WO2011/153246. Published 12-2011. As cited in the IDS filed 09/10/2020) and ‘CFSTR (Continuous Flow Stirred Tank Reactor, Chapter 8, Sec. 2, pp. 1-2, Published online 12-2010) and ‘042 (USPGPub 2015/0176042, Published 06-2015) and ‘282 (USPGPub 2013/0065282, Published 03-2013). The modifications to this rejection were necessitated by amendement.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims the following.

    PNG
    media_image6.png
    156
    738
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    737
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    191
    737
    media_image8.png
    Greyscale

Additionally, the combinational teachings of 246 and/or CFSTR and/or ‘042 and/or 282 are written in the above 103 rejections and are incorporated herein in full.	

Concerning the determination of the total dry matter content (TDM), this determination is implicitly present in the claims of 805. The reason being, a determination would necessarily be required for the TDM wt% to be known in step c). 	

	805 does not claim the instant hydrodynamic residence of the continuous process and the continuous reactor.
	However, it was argued that 246 teaches demulsification of lipids containing PUFAs can be conducted in a fermentation vessel. Per the obviousness rejections above, the ordinary artisan in need of a fermentation vessel would have looked to the disclosures of CFSTR and/or 042 and would have found the instant continuous reactors/fermentation vessels. The arrival at the hydrodynamic residence times would have been achieved via routine experimentation.
	Concerning the static mixer, 282 teaches (par. 74) fermentation and teaches (par. 91) pipes having static mixing devices that promote homogenization. Per the above rejections, 246 teaches (par. 3) another method to remove lipids from a microbial 
Concerning the continuous limitation, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP 2144.04 V. E.
Concerning the instant moles of base to kg of TDM, the residence times, the temperatures, and pH’s… MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and/or; MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” and/or; see MPEP 2144.05 "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier". The pH and pKa1 of the prior art in conjunction with the cationic exchange of the prior art performs substantially the same function in 
Alternatively, the instant moles of base to kg are met by the disclosure 246 (Example 11) and the claims of 805.
Concerning the wt% in step a) in claim 27 and the density in claim 33, these limitations are met by the broths disclosed in 246 and as claimed by 805. The reason being, substantially identical processes result in substantially identical products, e.g. wt%’s and densities.
The instant specification recites (page 3) providing a suspension of a biomass comprising cells and recites (p. 15), the biomass according to the invention consists of Schizochytrium cells. The instant specification goes on to recite (page 17) the suspension may be obtained by culturing and growing suitable cells in a fermentation medium under conditions whereby PUFAs are produced.
246 teaches (Example 11) a cell broth of Schizochytrium cells and other cell broths, which can contain the instantly elected microorganism, throughout the disclosure of 246. As argued above, 246 teaches (par 31) the Lipids contain PUFAs. 246 teaches (par. 108) effective culture conditions. These teachings of 246 are the instant providing a biomass.
Due to the prior art teaching the instant providing of a biomass, the product of the prior art would have been substantially identical to the instant product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the pH of the suspension leaving the reactor in claim 23, substantially identical methods yield substantially identical products. It was argued above that the combination of the prior art taught the steps of isolating PUFAs containing lipids from a biomass. Therefore, the products, the instantly claimed pH of the suspension leaving the reactor would have been achieved. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues the current claims require the cell suspension be fed into a continuous reactor with a hydrodynamic residence time of 2 to 36 hours and at a temperature of 20 to 100C. Application 16/473,805 has no such comparable requirement in the claims.


Examiner’s Response:
The number of arguments pertain to the secondary references and a lack of teaching the currently claimed steps of c) and d). Application 805 expressly teaches concentrating the suspension to a TDW of 20 to 60 wt% and adding 10 to 20 moles of base per 10 kg of TDM. 
Therefore, the numerous arguments are moot. The reason being, the secondary references are not relied upon to teach the currently claimed relationship of the amount of base added to the suspension.
Concerning the continuous limitation and the residence times and temperatures, these limitations were argued to have been obvious in the original rejection. Additionally, as seen in claim 16 of application 805, temperatures of 20 to 100C are claimed. 

Conclusion
Claims 16-35 are rejected . No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628